Citation Nr: 0429476	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  98-00 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression and schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.  
The veteran, who had active service from July 1985 to March 
1988, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case in April 2004 in order to afford the 
veteran a hearing as she had requested.  The case has since 
been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

An initial review of the evidence reveals that the veteran's 
service medical records may be incomplete.  The record 
indicates that the RO attempted to locate service medical 
records in November 1996 and that copies of the veteran's 
entrance and separation examination reports were obtained and 
associated with the claims file.  The RO made another attempt 
to obtain the veteran's complete service medical records, and 
in March 2002, additional records were located using her 
maiden name.  Despite these attempts, the veteran has 
consistently asserted that she was referred to a psychiatrist 
at Darby Kaserne in Nuremburg, Germany in 1987 or 1988.  
However, the service medical records associated with the 
claims file do not document such treatment.  Based upon a 
review of the documents assembled for appellate review, the 
Board finds that it is unclear whether the search for service 
records included clinical records from the mental health 
clinic in Germany, as well as other alternate sources for 
information.  Thus, additional efforts should be undertaken 
to attempt to obtain any additional service related records, 
and a request should also be made for the veteran's service 
personnel records, as these may contain evidence relevant to 
this claim.  

Further, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board observes that the veteran testified at her August 
2004 hearing before the Board that she delivered her son in 
early 1988 at a naval hospital in Groton, Connecticut and 
that she was kept for five days because of complications, 
including a lack of response to her son.  The RO attempted to 
obtain treatment records from this hospital in February 1998 
and June 2003, but searches of both inpatient and outpatient 
records using her maiden and married names did not indicate 
any record of treatment at the facility.  The hospital also 
stated that medical records are retired every two years and 
that the veteran's medical records were probably retired to 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  However, it does not appear that the RO made any 
attempt to obtain these hospital records from NPRC.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should request these records from NPRC and associate 
them with the claims file.  

The Board also acknowledges that additional evidence has been 
received, which was not previously considered by the RO.  In 
this regard, the veteran submitted three statements in 
support of her claim at the time of her August 2004 hearing 
before the Board. See 38 C.F.R. § 20.1304(a).  However, the 
veteran specifically refused to waive initial review of the 
newly submitted evidence by the RO.  The evidence is relevant 
to the issues at hand, and, as such, the additional evidence 
must be referred to the RO for review and preparation of a 
Supplemental Statement of the Case, if a grant of the benefit 
sought is not made.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or 
other appropriate location, to make a 
specific request for service medical 
inpatient and outpatient psychiatric or 
mental health records of the veteran, 
and through any other appropriate 
records repository to which pertinent 
clinical records may have been sent.  
Specifically, it should be ascertained 
whether mental health records may be 
stored somewhere other than with the 
service medical records.  These efforts 
should include requesting clinical 
records documenting the veteran's 
treatment at Darby Kaserne in 
Nuremberg, Germany in 1987 or 1988.  
The RO should search for these records 
using the veteran's maiden name.

As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
The veteran should be notified of the 
RO's attempts to locate her medical 
records from her active duty service, 
as well as any further action to be 
taken.

2.  The RO should request the veteran's 
service personnel records from the 
NPRC.  If the records are unavailable 
from NPRC, the RO should contact the 
service department and the veteran for 
any copies she has in her possession.

3.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for her 
psychiatric disorder.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with 
the claims file.  A specific request 
should be made to NPRC for treatment 
records dated in 1988 from the Naval 
Hospital in Groton, Connecticut.  This 
search should use both the veteran's 
maiden and married names. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until she 
is notified.




	                  
_________________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

